Citation Nr: 1103671	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-38 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a personality disorder.

2.  Entitlement to service connection for a digestive disorder, 
to include gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for coronary artery 
disease.


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This matter was previously before the Board in June 2010 when the 
case was remanded to provide the Veteran with an opportunity to 
testify at a Board hearing.  The Veteran was scheduled for a 
hearing in accordance with the June 2010 remand, but a Report of 
Contact dated in October 2010 shows the Veteran withdrew his 
hearing request.  As such, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded to the agency of original jurisdiction (AOJ) for 
further evidentiary development.

The Veteran's June 2009 written correspondence stated that "I am 
on social [security] disability for my heart & mental 
problems...."  Other documents in the claims file further confirm 
the Veteran's receipt of such disability benefits.  Review of the 
claims file reflects that there has not yet been any attempt to 
obtain the decision and supporting medical documents associated 
with the granting of such benefits.

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the Veteran is receiving disability 
benefits from the Social Security Administration (SSA), and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes 
the need for VA to obtain records from other Government agencies.  
See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request the Veteran's 
SSA medical records, to the extent they exist.

It is not clear whether VA treatment records exist that are not 
in the file.  In connection with these claims, the RO obtained VA 
medical records dated from 2001.  However, the claims file 
contains documents from VA medical facilities dated in the 1970s 
and 1980s requesting information from the RO as to whether the 
Veteran had any service-connected disabilities.  It appears, 
therefore, that he may have at least attempted to seek VA 
treatment prior to 2001.  Attempts should be made to obtain any 
existing records.  Additionally, the record indicates that the 
Veteran receives treatment at VA medical facilities, including 
the Columbus VA Medical Center.  The most recent records are 
dated in June 2005.  On remand, the Veteran's VA treatment 
records dated since June 2005 should be obtained.

It appears the Veteran received treatment at VA medical 
facilities during service.  The Veteran's service treatment 
records dated in October 1972 indicate that an upper GI series 
had been done at the VA hospital.  The Veteran's service 
treatment records dated in January 1973 indicate that he was 
referred to VA for treatment after "passing out," and a note 
dated two days later indicates that he went to VA for treatment 
and had another appointment at VA.  These notes do not indicate 
what VA facility treated the Veteran, but the notes were 
completed by the Medical Clinic in Pittsburgh, PA.  Assuming the 
Veteran was treated at the nearest VA facility, requests should 
be made to Pittsburgh.  If the Veteran recalls that he was 
treated at a different VA facility at that time, he should inform 
the RO where he was treated, so that appropriate requests can be 
made.

The Veteran's DD-214 indicates that he was retained in service an 
additional 359 days per Special Court Martial.  His personnel 
records show that he was a prisoner at Fort Leavenworth, Kansas, 
from May 1973 to August 1973.  There are some service personnel 
records in the file, along with a document indicating the court-
martial conviction.  However, since the RO's original request to 
the National Personnel Center is not in the file, the Board is 
unable to determine whether the RO requested his complete service 
personnel records, including any documents regarding the Court 
Martial.  To ensure all relevant evidence has been obtained, an 
additional request for records should be made.

Additionally, the Board finds that VA examinations are necessary 
in this case to address questions of whether any current chronic 
psychiatric or cardiac diagnosis or current GERD are 
etiologically linked to the Veteran's military service.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, post-service medical records show that the Veteran 
has been diagnosed with GERD (including as diagnosed in a 
November 2004 VA treatment record), and the Veteran's service 
treatment records document a number of episodes of potentially 
pertinent symptomatology suggestive of digestive tract or 
gastrointestinal pathology during service.

Records dated in January and February 1969 show examination of 
the upper GI tract, complaints of chest pain, left upper quadrant 
pain, and vomiting blood.  Maalox was recommended, and pain was 
relieved by Maalox at one point.  In February 1969, a duodenal x-
ray was within normal limits.  An April 1969 record shows 
complaint of pain in the chest that was treated with Maalox.  A 
May 1969 record shows complaints of chest pain and stomach ache.  
An August 1969 record shows abdominal pain and vomiting blood.  A 
November 1969 record shows complaint of a left lower quadrant 
ache.  An August 1970 record notes complaint of upset stomach.  
Another record from that month shows right upper quadrant pain.  
A November 1970 record notes gastrointestinal symptoms diagnosed 
at the time as viral gastroenteritis.  A March 1971 record shows 
complaints of abdominal distress with a medical impression that 
the Veteran had gastroenteritis associated with nervous tension.  
An October 1972 record shows that the Veteran had been taken to 
hospital after vomiting blood.  Another record from this month 
refers to a provisional diagnosis of a "possible duodenal 
ulcer."  A December 1972 record notes a diagnosis of acute 
gastroenteritis.  Another record from that month shows complaints 
of nausea and vomiting attributed to 'viral gastroenteritis.'  A 
July 1973 record notes complaints of right upper quadrant pain.  
Another record from that month notes lower rib cage pain.

The Veteran's service treatment records also document significant 
suggestions of potentially pertinent psychiatric pathology during 
service.  The Veteran's testimony, including his June 2009 
statement that he is in receipt of SSA disability benefits on the 
basis of his "mental problems," reasonably suggest a current 
diagnosed psychiatric disability.  The Board finds that 
development is warranted to determine whether any current 
acquired psychiatric pathology is etiologically linked to the 
Veteran's documented psychiatric problems throughout his period 
of military service.

A September 1971 service treatment record notes a diagnosis of 
"anxiety reaction."  A March 1971 record shows that the Veteran 
was considered to have inadequate psychiatric defenses to deal 
with stresses, and was having an adult adjustment reaction.  
Another March 1971 record shows that the Veteran was temporarily 
disqualified so that he could receive treatment for a psychiatric 
disorder.  An April 1971 record shows "[s]ymptoms of anxiety + 
depression."  An October 1971 record shows a diagnosis of adult 
situational reaction.  Another record from the same month refers 
to the psychiatric recommendation for reassignment and states 
that the Veteran was unable to cope with his current assignment.  
A May 1971 record shows that a compassionate reassignment was 
recommended on the basis of the Veteran's 'adult situational 
reaction.'  An October 1972 record refers to the Veteran's 
"nervous condition."  A November 1972 psychiatric examination 
report shows that insufficient information was elicited to make a 
diagnosis, but that the Veteran "may be covering up his 
symptoms" at that time.

A January 1973 service treatment record notes a psychologist's 
impression that the Veteran's "thinking 'is of a schizophrenic 
nature.'"  The January 1973 record shows that a doctor otherwise 
found that the Veteran had a personality disorder with 
sociopathic tendencies.

Finally, the current VA medical records show diagnosis of 
coronary artery disease.  The Veteran's service treatment records 
document a number of episodes of complaints of and evaluation for 
chest pain during service.

The Veteran has not been afforded a VA examination to determine 
whether any current GERD, cardiac condition, or any current 
chronic psychiatric disability is etiologically related to his 
military service.  Therefore, the Board finds that a remand is 
necessary to determine if the Veteran has pertinent current 
disabilities that are related to his military service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The service treatment records also reference treatment at private 
medical facilities during service.  In September 1971, he was 
seen at North Dade Hospital for chest pain.  In August 1972, he 
was treated at St. Clair Hospital for injuries resulting from a 
fight.  In January or June 1974 (the handwriting is not clear), 
he was treated at Hershey Medical Center for strep throat.  In 
March 1974, he was hospitalized at Hershey Medical Center for 
pneumonia.  

Accordingly, the case is REMANDED for the following action:

1.	 Request the Veteran's complete treatment 
and hospitalization records from the VA 
medical facilities in Chicago, Columbus, 
and Dayton dated from 1974 to 2001.  This 
will likely require a search of archived 
or retired medical records, and, if 
warranted, the RO should request these 
records not only from the VA medical 
facilities, but also from the Records 
Management Center.  All actions to obtain 
the requested records should be documented 
fully in the claim's file.  

2.	Request the Veteran's complete treatment 
records from the VA medical facility in 
Pittsburgh dated in 1972-1973.  This will 
likely require a search of archived or 
retired medical records, and, if 
warranted, the RO should request these 
records not only from the VA medical 
facilities, but also from the Records 
Management Center.  All actions to obtain 
the requested records should be documented 
fully in the claim's file.  

3.	Obtain any and all VA treatment records 
pertaining to the Veteran since June 2005 
from the VA facilities in Columbus, 
Cincinnati, and Cleveland.  All actions to 
obtain the requested records should be 
documented fully in the claim's file.  

4.	Request the Veteran's complete personnel 
file, to include any and all documents 
regarding a Special Court Martial, from 
the National Personnel Records Center or 
any other appropriate agency.  All actions 
to obtain the requested records should be 
documented fully in the claim's file.  

5.	Ask the Veteran to complete releases 
authorizing VA to request his medical 
records from:  (a) North Dade Hospital 
dated in September 1971, (b) Hershey 
Medical Center dated in 1974, and (c) St. 
Clair Hospital dated in August 1972.  If 
he completes the releases, request these 
records.  If any negative responses are 
received, advise the Veteran.

6.	Contact the Social Security Administration 
for the purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the Veteran's 
claim(s) for SSA disability benefits.  Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be 
documented in the claims folder.

7.	After obtaining the above-referenced VA, 
private, military, and Social Security 
records, to the extent available, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of the 
Veteran's GERD.  The examiner is asked to 
determine whether any current pertinent 
digestive pathology was manifested during 
military service, otherwise caused by the 
Veteran's service, or otherwise aggravated 
by the Veteran's military service.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that any current 
GERD is etiologically related to his 
military service.

In answering this question, the examiner 
is asked to discuss any relevant service 
and post-service treatment records.  In 
particular, the examiner should please 
address the service treatment records 
showing potentially pertinent in-service 
symptom complaints.

A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and the 
questions presented.

8.	After obtaining the above-referenced VA, 
private, military, and Social Security 
records, to the extent available, schedule 
the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current chronic acquired 
psychiatric pathology.  The examiner is 
asked to determine whether any current 
chronic acquired psychiatric pathology was 
manifested during military service, 
otherwise caused by the Veteran's service, 
or otherwise aggravated by the Veteran's 
military service.  The examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any current chronic 
acquired psychiatric pathology is 
etiologically related to his military 
service.

In answering this question, the examiner 
is asked to discuss any relevant service 
and post-service treatment records.  In 
particular, the examiner should please 
address the service treatment records 
showing potentially pertinent in-service 
manifestations of psychiatric pathology.

A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and the 
questions presented.

9.	After obtaining the above-referenced VA, 
private, military, and Social Security 
records, to the extent available, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of the 
Veteran's cardiac disorder.  The examiner 
is asked to determine whether any current 
cardiac disorder was manifested during 
military service, otherwise caused by the 
Veteran's service, or otherwise aggravated 
by the Veteran's military service.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that any current 
cardiac disorder is etiologically related 
to his military service.

In answering this question, the examiner 
is asked to discuss any relevant service 
and post-service treatment records.  In 
particular, the examiner should please 
address the service treatment records 
showing multiple complaints of and 
evaluation for chest pain. 

A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and the 
questions presented.

10.	After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claims for 
service connection on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

